                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRENTON A. FORD,
    Plaintiff,

          v.                                              CIVIL ACTION NO. 18-4761

WARDEND.EDWARDMCFADDE i                       V:08 201
et al.,                                               I   ,,   ,




          Defendants.                  By_ _..,---'Dep. Clerk

                                               ORDER
                                fJ--
          AND NOW, this     f    day of November, 2018, upon consideration of Plaintiff Brenton A.

Ford's Motion to Proceed In Forma Pauperis, (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), it is ORDERED that:

          1. Leave to proceed in forma pauperis is GRANTED.

          2. Plaintiff Brenton A. Ford, #61478, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

Ford, an initial partial filing fee of $18.47 is assessed. The Warden or other appropriate official

at the Chester County Prison or at any other prison at which Ford may be incarcerated is directed

to deduct $18.47 from Ford's inmate trust fund account, when such funds become available, and

forward that amount to the Clerk of the United States District Court for the Eastern District of

Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil

Action No. 18-4761. In each succeeding month when the amount in Ford's inmate trust fund

account exceeds $10.00, the Warden or other appropriate official shall forward payments to the

Clerk of Court equaling 20% of the preceding month's income credited to Ford's inmate trust

fund account until the fees are paid. Each payment shall reference the docket number for this

case, Civil Action No. 18-4761.
       3. The Clerk of Court is directed to send a copy of this Order to the Warden of the

Chester County Prison.

       4. The Complaint is DEEMED filed.

       5. The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum.

       6.   Ford is given leave to file an amended complaint within thirty (30) days of the

date of this Order. If Ford files an amended complaint, he must identify all of the defendants in

the caption of the amended complaint. The amended complaint must also describe how each

defendant was responsible for violating Ford's rights and should not rely on or refer to the initial

Complaint to state a claim. Upon the filing of an amended complaint, the Clerk of Court shall

not make service until so ORDERED.

       7. The Clerk of Court is DIRECTED to send Ford a blank form complaint to be

used by a prisoner filing a civil rights action. The Clerk of Court shall write the civil action

number of this case on the form. Ford may use this form to file an amended complaint if he

chooses to do so.

       8. If Ford fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.
